[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Blackburn, Slip Opinion No. 2022-Ohio-4612.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-4612
           THE STATE OF OHIO, APPELLEE, v. BLACKBURN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as State v. Blackburn, Slip Opinion No. 2022-Ohio-4612.]
Court of appeals’ judgment affirmed on the authority of State v. Bollar.
   (Nos. 2022-0536 and 2022-0688―Submitted December 13, 2022―Decided
                                    December 23, 2022.)
     APPEAL from and CERTIFIED by the Court of Appeals for Logan County,
                               No. 8-21-25, 2022-Ohio-988.
                                    _________________
          {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State v. Bollar, ___ Ohio St.3d ___, 2022-Ohio-4370, ___ N.E.3d ___.
          O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, and BRUNNER, JJ.,
concur.
          DONNELLY and STEWART, JJ., dissent for the reasons stated in Justice
Donnelly’s dissenting opinion in Bollar.
                                    _________________
                    SUPREME COURT OF OHIO




Eric C. Stewart, Logan County Prosecuting Attorney, for appellee.
William T. Cramer, for appellant, James A. Blackburn.
                      _________________




                                2